This is an appeal from a nonsuit. The defendant's motion to dismiss because there is no assignment of error cannot be allowed, because the appeal from the judgment is of itself an assignment of error. Wilson v.Lumber Co., 131 N.C. 163, and cases there cited; Mershon v. Morris,148 N.C. 51.
But there is no case on appeal settled by the judge or by counsel. The evidence in the shape of question and answer is dumped into the record, and there is nothing to show that it is correct. Besides, while there is leave to sue as a pauper, there is no leave to appeal as a pauper, no appeal bond, and no printed record nor any printed brief on behalf of the plaintiff.
Appeal dismissed. *Page 177 
(218)